This case is before us on motion for peremptory writ, the return notwithstanding.
The law applicable to this case was enunciated by this Court in the opinion and judgment filed May 11, 1934, in re State of Florida upon relation of Cary D. Landis, Attorney General of the State of Florida, et al., v. J. H. Reardon, et al.
The difference between this case and the one above cited is that in this case the respondents were the Board of Commissioners of St. Lucie Inlet District  Port Authority under the provisions of Chapter 13808, Acts of 1929, while the respondents in the other case were the commissioners provided for by provisions of Chapter 16168, Acts of 1933. The latter Act we held to be valid and the controlling statute.
The motion for peremptory writ notwithstanding the return should be denied on authority of the opinion and judgment above referred to.
  It is so ordered. *Page 176
WHITFIELD, P. J., and BROWN and BUFORD, J. J., concur.
DAVIS, C. J., and ELLIS, J., concur in the opinion and judgment.